Citation Nr: 0004112
Decision Date: 05/08/00	Archive Date: 09/08/00

DOCKET NO. 98-01 576A              DATE MAY 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

ORDER

The following correction is made in a decision issued by the Board
in this case on February 16, 2000:

On the title page, Kenneth M. Carpenter, Attorney, is removed as
the veteran's representative as he had withdrawn from representing
the veteran prior to the issuance of the Board's decision.

Richard B. Frank 
Member, Board of Veterans'Appeals





Citation Nr: 0004112  
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-01 576A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits for hepatitis based on 
the provisions of 38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:Kenneth C. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


REMAND

The record reflects that the veteran's February 1994 anti-HCV 
(hepatitis C virus) test was reactive.  At that time, he gave 
a history of jaundice when he was 15 years old.  During a 
period of treatment (essentially for psychiatric complaints 
and substance abuse) from April to July 1994, it was noted 
that he had a mild elevation of AST (aspartate transaminase).  
It was noted, however, that his AST declined and that he had 
a normal bilirubin value in June 1994.  A highly elevated AST 
of 377 was reported upon laboratory tests in November 1994.  
Hepatitis was shown as a diagnosis in February 1995.  A 
private physician reported in a May 1996 that the veteran was 
under this care for hepatitis C virus and undergoing a course 
of interferon therapy.  At the time, the physician reported 
that it was uncertain whether the veteran would get a lasting 
response from this medication, but therapy continued.  While 
the veteran felt some fatigue, this was not disabling as of 
yet.  

It is the veteran's contention that the VA failed to diagnose 
and treat hepatitis resulting in permanent liver damage.  

The record contains competent evidence of the current 
existence of the claimed disability.  It also contains a mass 
of raw medical data relating to VA treatment that is not 
interpreted as to what it discloses about the material facts 
in this case.  Since the Board does not have the medical 
expertise to interpret the data, it can not ascertain whether 
the claim is ultimately well grounded.  Basically, even to 
determine that the claim is not well grounded, the Board 
would effectively be entering a medical determination as to 
what the VA treatment records do or do not disclose.  
Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).   

Accordingly, the case is remanded for the following:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

3.  Thereafter, all volumes of the claims 
file should be forwarded by the RO to an 
appropriately qualified VA physician who 
should be requested, after review of the 
entire evidentiary record, to render 
comprehensive medical opinion(s) as to 
whether the appellant incurred hepatitis 
C virus due to VA hospitalization or 
medical treatment or the lack thereof.  
The examiner is specifically requested to 
discuss whether elevated levels of AST 
during periods of VA treatment reflect 
increased hepatitis disability beyond the 
natural progression.  

4.  Following completion of the 
foregoing, the RO must review the entire 
claims folder and ensure that all the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including the 
possibility that the requested medical 
opinion(s) does not include all requested 
information, appropriate correction 
actions should be taken.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



           
     Richard B. Frank
     Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




